Fourth Court of Appeals
                               San Antonio, Texas
                                    February 16, 2018

                                   No. 04-17-00619-CR

                                Alonzo WHITTINGTON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR1009
                        Honorable Melisa Skinner, Judge Presiding


                                     ORDER
       Appellant’s second motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on March 6, 2018. No further extensions will be granted.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court